DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019 have been considered.
Drawings
The drawings submitted on 10/28/2019 are acceptable.
Specification
The abstract of the disclosure is objected to because chemical formula 4 is illegible.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: chemical formula 4 on page 4 and some chemical structures in the reaction scheme on page 24 are illegible. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1, R2 and R3 can be hydrogen, which is outside the scope allowed for in claim 1. Claim 11 is in definite as it depends from claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060787 A1 to Park et al.
Regarding claim 1, Park et al. discloses the following binaphthalene compound

    PNG
    media_image1.png
    215
    385
    media_image1.png
    Greyscale
,


    PNG
    media_image2.png
    184
    343
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    274
    409
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    211
    396
    media_image4.png
    Greyscale

(page 11). From these compounds, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to also prepare and use the following two compounds and expect a similar result because they represent nothing more than a routine procedural variation within the confines of the inventive 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

concept. Note that these two compounds are species of the claimed compound wherein L1 = a single bond, L2 = a substituted C12 heteroarylene, and Ar1 = formula 2 (with X1-3 = N and R1,2 = phenyl) or Ar1 = formula 3 (with X4 = N and X5 = CH). Claim 1 is therefore unpatentable. So are claim 2 (formulae 1-1 and 1-5), claim 4 (formula 2) and claims 7-8 .
Allowable Subject Matter
Claims 3, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The features set forth in these claims are not disclosed or rendered obvious by Park et al., which represents the closest prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762